                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MICKEY FRANK PRYOR,                           §
 #1536612,                                    §
                PETITIONER,                   §
                                              §
V.                                            §   CIVIL CASE NO. 3:19-CV-211-K
LORIE DAVIS, DIRECTOR, TDCJ-CID,              §
                 RESPONDENT.                  §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

      The      United   States   Magistrate   Judge      made   Findings,    Conclusions,   and   a

Recommendation in this case. No objections were filed. The District Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate.

      IT      IS   THEREFORE       ORDERED        that    the   successive   habeas   petition    is

TRANSFERRED to the United States Court of Appeals for the Fifth Circuit. See 28 U.S.C.

§ 2244(b)(3); 28 U.S.C. § 1631.

      An order transferring a successive application to the court of appeals is not a final

order requiring a certificate of appealability. See United States v. Fulton, 780 F.3d 683, 688

(5th Cir. 2015); Brewer v. Stephens, 605 F. App’x 417 (5th Cir. 2015) (per curiam).

      SO ORDERED.

      Signed April 18th, 2019.

                                                  _______________________________
                                                  ED KINKEADE
                                                  UNITED STATES DISTRICT JUDGE
